            Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :

                 v.                                    :     CRIMINAL NO. 19-247

RAMON PELAYO-ALVAREZ                                   :



                      UNITED STATES= SENTENCING MEMORANDUM

                 Ramon Pelayo-Alvarez, a native and citizen of Mexico, illegally reentered the

United States after having been twice previously deported. Pelayo-Alvarez did not seek the

required permission to apply for admission to this country. For these reasons, as well as for the

reasons provided below, the government recommends a custody sentence within the advisory

guideline range of 21-24 months. The Court has scheduled Pelayo-Alvarez’s sentencing hearing

for Thursday, July 18, at 2:00 PM.



       I.        BACKGROUND

            On May 23, 2019, Pelayo-Alvarez pleaded guilty to one count of illegal reentry

following deportation, in violation of 8 U.S.C. ' 1326(a), without a plea agreement. During his

plea colloquy, the defendant indicated that he had no questions about the government=s factual

statement.

            On December 10, 2018, an Immigration and Customs Enforcement Deportation Officer

encountered Pelayo-Alvarez in West Chester, Pennsylvania. Immigration and Customs


                                                 -1-
             Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 2 of 7




Enforcement (ICE) had twice previously deported Pelayo-Alvarez to Mexico, once on April 8,

2009 and again on May 19, 2013. Pelayo-Alvarez returned to the United States following the

2013 removal.     He told the Deportation Officer in this matter that he most recently returned to

the United States illegally from Mexico when he crossed the border in Texas without inspection

in May, 2018. Pelayo-Alvarez has admitted in a Mirandized statement in December 2018, and

in previous statements, that he is a native and citizen of Mexico, and that he was previously

removed from the United States. He also admitted that he entered the United States illegally.

ICE’s search of agency records determined that Pelayo-Alvarez did not apply for permission to

enter the United States following his removal.



       II.       SENTENCING CALCULATION.

       A.       Statutory Maximum Sentence.

                The statutory maximum sentence that the Court may impose here is two years

imprisonment, a $250,000 fine, one year of supervised release, and a $100 special assessment.

       B.       Sentencing Guidelines Calculation

                The Probation Officer in the Presentence Report (PSR) correctly set forth the

guideline calculation as follows:

                2L1.2(a)               8      Base offense level
                2L1.2(b)(3)(C)        +6      Conviction for felony offense
                3E1.1(a)              -2      Acceptance of responsibility
                TOTAL                 12

PSR && 15-24.




                                                 -2-
          Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 3 of 7




               The presentence report properly determined that Pelayo-Alvarez had seven

criminal history points, and is in criminal history category IV. PSR ¶ 30. His sentencing

guideline range is therefore (12, IV) = 21-24 months. PSR ¶ 60.

               Once the Court has properly calculated the guideline range, the Court must next

consider all of the sentencing considerations set forth in Section 3553(a). Those factors are:

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;

       (2) the need for the sentence imposedB

               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for--

               (A) the applicable category of offense committed by the applicable category of
               defendant as set forth in the guidelines . . . issued by the Sentencing Commission .
               . . that . . . is in effect on the date the defendant is sentenced; . . .

       (5) any pertinent policy statement . . . issued by the Sentencing Commission . . . that . . .
       is in effect on the date the defendant is sentenced.

       (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.




                                                 -3-
           Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 4 of 7




18 U.S.C. ' 3553(a).1

               A full review of all pertinent factors supports the conclusion that a sentence

within the guideline sentencing range is appropriate in this case.



       III.    ANALYSIS

       A       Application of the ' 3553(a) Factors.

               The defendant engaged in a significant offense. As an alien, he was not entitled

to remain in the United States, and was not permitted to come to this country without permission.

By entering this country illegally, Pelayo-Alvarez sought to pierce the border integrity this

country seeks to maintain. He was twice previously deported and he re-entered without

permission to do so after each deportation. His crime falls squarely within the class of cases to

which the applicable guidelines are addressed, and thus consideration of the nature of the offense

as directed by ' 3553(a)(1) counsels in favor of a within-guideline sentence.

               Given Pelayo-Alvarez=s offense in reentering the United States after deportation,

deterring further similar conduct and promoting respect for the law become significant factors in




       1
           Further, the Aparsimony provision@ of Section 3553(a) states that A[t]he court shall
impose a sentence sufficient, but not greater than necessary, to comply with the purposes set
forth in paragraph (2) of this subsection.@ The Third Circuit has held that Adistrict judges are not
required by the parsimony provision to routinely state that the sentence imposed is the minimum
sentence necessary to achieve the purposes set forth in ' 3553(a)(2). . . . >[W]e do not think that
the Anot greater than necessary@ language requires as a general matter that a judge, having
explained why a sentence has been chosen, also explain why some lighter sentence is
inadequate.=@ United States v. Dragon, 471 F.3d 501, 506 (3d Cir. 2006) (quoting United States
v. Navedo-Concepcion, 450 F.3d 54, 58 (1st Cir. 2006)).


                                                -4-
          Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 5 of 7




his sentencing. A within-guidelines sentence will accomplish both purposes and is an

appropriate imposition here.

               A within-guidelines sentence is appropriate here because of Pelayo-Alvarez’s

criminal history as well. He has committed three separate criminal violations of Driving Under

the Influence in January 2015, August 2015, and October 2018. PSR ¶¶ 26-28. Each resulted

in a criminal conviction in Chester County. Id. The criminal history points that resulted from

these convictions are why Pelayo-Alvarez’s guideline range is at the top of the statutory

maximum sentence for the present offense. All of these DUI violations – serious threats to the

safety of the public in Chester County – occurred after he re-entered the United States following

his being twice removed by ICE in 2009 and 2013. Given this criminal history and Pelayo-

Alvarez’s threats to public safely after his prior removals, a within-guideline sentence is

appropriate.

               A significant sentence is called for to deter future re-entry violations by this

defendant. He has twice reentered after being deported. This speaks to the need for a

significant sentence to provide deterrence from again illegally reentering the United States. The

fact of a prison sentence here, and the prospect of an even more severe sentence if he illegally re-

enters the United States again, will deter Pelayo-Alvarez from reoffending. There may also be

some deterrent effect on others by their knowing that United States Courts will impose custody

sentences for illegal re-entry.

               There is no need in this case to adjust the sentence in order Ato provide the

defendant with needed educational or vocational training, medical care, or other correctional



                                                 -5-
          Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 6 of 7




treatment in the most effective manner . . . .@ ' 3553(a)(2)(D). Also, restitution is not an issue

in this case. ' 3553(a)(7).

               With respect to supervised release, the Guidelines counsel that “[t]he court

ordinarily should not impose a term of supervised release in a case in which supervised release is

not required by statute and the defendant is a deportable alien who likely will be deported after

imprisonment.” U.S.S.G. §5D1.1(c); PSR ¶82. There is no need to impose a term of

supervised release here.



                                           Conclusion

               Therefore, in sum, all of the appropriate considerations of sentencing favor the

imposition in this case of a within-guidelines sentence. For all of these reasons, the government

respectfully recommends that the Court sentence the defendant within the guideline range of 21-

24 months.

                                              Respectfully submitted,

                                              WILLIAM M. McSWAIN
                                              United States Attorney


                                              ___/s/ Albert S. Glenn ___________
                                              ALBERT S. GLENN
                                              Assistant United States Attorney


Dated:   July 11, 2019




                                                -6-
          Case 2:19-cr-00247-PBT Document 13 Filed 07/11/19 Page 7 of 7




                                 CERTIFICATE OF SERVICE

               I certify that on this day I caused a copy of

                    UNITED STATES= SENTENCING MEMORANDUM

to be served by electronic filing and electronic notice, and by U.S. Mail, to the following:


Maria Antoinette Pedraza
Assistant Federal Defender
Defender Association of Philadelphia, Federal Court Division
601 Walnut Street, Suite 540 West
Philadelphia, PA 19106

Christopher L. Boyer
United States Probation Officer
William J. Green Federal Building
600 Arch St., Suite 2400
Philadelphia, PA 19106-1797


                                                      ___s/ Albert S. Glenn _______
                                                      ALBERT S. GLENN
                                                      Assistant United States Attorney


Date:   July 11, 2019
